Citation Nr: 1228824	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  04-09 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a nervous condition other than anxiety and depression, to include as secondary to anxiety and depression. 

2.  Entitlement to service connection for osteoporosis, to include as secondary to anxiety and depression. 

3.  Entitlement to service connection for a low back disorder, to include as secondary to anxiety and depression. 

4.  Entitlement to service connection for cardiovascular disease, to include as secondary to anxiety and depression. 

5.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to anxiety and depression. 

6.  Entitlement to service connection for colon polyps, to include as secondary to anxiety and depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to August 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2002 and May 2003 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a claim for service connection for depression; and claims for service connection for a nervous condition, osteoporosis, a low back disorder, a cardiovascular disease, a gastrointestinal disorder, and colon polyps, all of which the Veteran reported as being due to his depression.  The Veteran subsequently initiated and perfected appeals of these rating determinations.  The Veteran did not request a hearing before the Board.  

This appeal was previously before the Board in July 2007, at which time all issues were remanded for additional development to the Appeals Management Center (AMC).  Having completed the Board's development requests, the AMC returned the Veteran's appeal to the Board.  In January 2010, the Board again remanded the Veteran's appeal to the AMC for further development.  The record indicates that the RO complied with the Board's January 2010 Remand request, specifically by procuring an addendum to a March 2005 VA psychiatric examination report.  Therefore, the Board finds that the RO complied with the January 2010 Remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders). 

In the January 2010 addendum to the March 2005 VA psychiatric examination report, a VA examiner found that the Veteran had psychiatric disorders, specifically anxiety and depression, which were related to service.  In a May 2011 rating decision, the AMC granted service connection for anxiety and depression.  As the May 2011 rating decision acted as a full grant of the Veteran's prior claim for service connection for depression, the issue of service connection for depression is no longer in appellate status and is not before the Board.  In January 2012, the Veteran filed a Notice of Disagreement, indicating his disagreement with the 30 percent initial rating assigned for his service-connected anxiety and depression.  The Board notes that the issue of a higher initial rating in excess of 30 percent for anxiety and depression is not before the Board as the RO must issue a Statement of the Case before the Veteran may file a timely substantive appeal to the Board.  Therefore, the Board refers the matter of a higher initial rating in excess of 30 percent for anxiety and depression to the RO for further development.  

In addition, in January 2012, the Veteran wrote a statement, indicating that he had filed an application for his wife to be granted dependent status.  As the record contains no indication that the RO has taken action upon this application, the Board refers this matter to the RO for development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required prior to Board adjudication.  38 C.F.R. § 19.9 (2011).  

As noted above, the Veteran initially sought service connection for depression, and several other disorders, specifically a nervous disorder, osteoporosis, a low back disorder, cardiovascular disease, a gastrointestinal disorder, and colon polyps, which the Veteran contended were caused or aggravated by his depression.  After the Board's January 2010 Remand but prior to the March 2012 recertification of the claim to the Board, in a May 2011 rating decision, the AMC granted the Veteran's claim for service connection for depression and, also, anxiety.  Having granted service connection for these psychiatric disabilities, the AMC sought to procure a medical opinion regarding the etiologies of the Veteran's claimed nervous disorder, osteoporosis, low back disorder, cardiovascular disease, a gastrointestinal disorder, and colon polyps.  In a May 2012 VA medical opinion, a VA clinician, having reviewed the claims file, determined that the Veteran's claimed osteoporosis, low back disorder, cardiovascular disease, gastrointestinal disorder, and colon polyps were not related to service or any incident during service, and were also not caused or related to the Veteran's service-connected anxiety and depression.  However, in the May 2012 VA medical opinion, the VA clinician did not offer any opinion as to whether it was at least as likely as not that the Veteran's purported nervous disorder, osteoporosis, low back disorder, cardiovascular disease, gastrointestinal disorder, and colon polyps were aggravated (permanently worsened beyond the normal progress of the disorder) by the Veteran's service-connected anxiety and depression.  See 38 C.F.R. § 3.310(a) (2011).  In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims (Court) stated that, once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.

The Board notes that the Veteran has never specifically defined the nature of the "nervous" disorder for which is seeking service connection.  For example, the Veteran has never indicated whether by a "nervous disorder" he is referring to a psychiatric or a neurological disorder.  In the May 2012 VA medical opinion, the VA clinician stated that he could not offer any opinion regarding the etiology of the Veteran's claimed nervous disorder because the nature of the nervous disorder had never been specified.  As part of this remand, the AMC/RO should contact the Veteran and ask him to indicate the nature of the nervous disorder for which he is seeking service connection. 

Moreover, the record does not indicate that the RO ever provided the Veteran with proper notice under the Veterans Claims Assistance Act of 2000 (VCAA) regarding the requirements for substantiating a claim for service connection, secondary to an already service-connected disability.  As part of this remand, the AMC/RO should provide such notice.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure compliance with all VCAA notice and assistance requirements.  38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2011). 

At a minimum, the AMC/RO should notify the Veteran and his representative of the amendment to 38 C.F.R. 
§ 3.310, effective October 10, 2006, for the purpose of implementing the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by a service-connected disability.  See 71 Fed. Reg. 52744  (2006).  The amendment essentially codifies Allen by adding language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

Moreover, in this notice, the AMC/RO should specifically ask the Veteran to specify the nature (diagnosis or symptoms) of his claimed nervous disorder (i.e. what disorder is he claiming) so that VA may assist him in the development of his claim for service connection for a nervous disorder, to include as secondary to service-connected anxiety and depression.  

2.  The AMC/RO should schedule the Veteran for a VA medical examination(s) to determine the nature and etiology of the Veteran's claimed osteoporosis, low back disorder, cardiovascular disease, gastrointestinal disorder, colon polyps, and, if properly defined, nervous disorder.  The relevant documents in the claims folder should be made available to the VA examiner for review. 

All indicated tests and studies are to be performed.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the VA examiner.

Based upon a review of all the record, including treatment records, a history provided by the Veteran, and clinical findings, the VA examiner is requested to offer the following opinions:

(a).  Is it as least as likely as not (50 percent or greater degree of probability) that the Veteran's osteoporosis is related to service or any incident of service?

(b).  Is it as least as likely as not (50 percent or greater degree of probability) that the Veteran's osteoporosis was caused or aggravated by the service-connected anxiety and depression?

(c).  Is it as least as likely as not (50 percent or greater degree of probability) that the Veteran's low back disorder is related to service or any incident of service?

(d).  Is it as least as likely as not (50 percent or greater degree of probability) that the Veteran's low back disorder was caused or aggravated by the service-connected anxiety and depression?

(e).  Is it as least as likely as not (50 percent or greater degree of probability) that the Veteran's cardiovascular disease is related to service or any incident of service?

(f).  Is it as least as likely as not (50 percent or greater degree of probability) that the Veteran's cardiovascular disease was caused or aggravated by the service-connected anxiety and depression?

(g).  Is it as least as likely as not (50 percent or greater degree of probability) that the Veteran's gastrointestinal disorder is related to service or any incident of service?

(h).  Is it as least as likely as not (50 percent or greater degree of probability) that the Veteran's gastrointestinal disorder was caused or aggravated by the service-connected anxiety and depression?

(i).  Is it as least as likely as not (50 percent or greater degree of probability) that the Veteran's colon polyps are related to service or any incident of service?

(j).  Is it as least as likely as not (50 percent or greater degree of probability) that the Veteran's colon polyps were caused or aggravated by the service-connected anxiety and depression?

(k).  Identify any current chronic nervous disorder other than anxiety or depression.  

(l).  If the Veteran has a current chronic nervous disorder other than anxiety or depression, is it as least as likely as not (50 percent or greater degree of probability) that the Veteran's nervous disorder is related to service or any incident of service?

(m).  If the Veteran a current chronic nervous disorder other than anxiety or depression, is it as least as likely as not (50 percent or greater degree of probability) that the Veteran's nervous disorder was caused or aggravated by the service-connected anxiety and depression?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The VA examiner is further advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression, rather than just a temporary flare-up of symptoms.  If the VA examiner determines a claimed disorder was aggravated, although not caused, by the Veteran's service-connected anxiety and depression, he or she should indicate the degree of such aggravation over and the above the natural course of the disorder. 

A rationale should be provided for any opinion or conclusion expressed.  If the VA examiner is unable to provide the requested opinion with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated.  The VA examiner should in such case explain why it would be speculative to respond.

3.  After the completion of the above, the AMC/RO should re-adjudicate the issues of service connection for a nervous disorder, osteoporosis, a low back disorder, cardiovascular disease, a gastrointestinal disorder, and colon polyps, to include as secondary to service-connected anxiety and depression.  If any benefit sought on appeal is not granted, the Veteran and the representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the associated claim.  See 38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LLOYD CRAMP
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


